Citation Nr: 9928681	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  92-17 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to 
March 1946, and from March 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the RO.  
The veteran was notified of the decision by a letter in 
August 1992.  Previously, this case was before the Board in 
March 1994 and December 1996, when it was remanded for 
additional development.


REMAND

The veteran contends that he experienced several stressful 
events during both periods of military service, and that his 
currently diagnosed psychiatric problems are the direct 
result of those in-service experiences.

PTSD is among the psychiatric disabilities which the veteran 
claims are the result of his military service.  In this 
regard, the Board notes that a grant of service connection 
for PTSD requires that there must be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(1999).  Where it is determined that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When the case was before the Board in December 1996, then-
available medical evidence contained several psychiatric 
evaluation reports where PTSD was diagnosed by examiners who 
appeared to have relied on the veteran's uncorroborated 
account of what happened in service.  A May 1996 VA 
examination report includes an assessment that the veteran's 
psychiatric problems, presumably with both PTSD and 
depression, had existed since military service in World War 
II.  A July 1996 VA examination report includes a similar 
assessment, namely that PTSD originated while the veteran was 
in service and that it precipitated depression, suggesting 
that the veteran's depression itself did not have its onset 
during service.  

Since the available record does not reflect combat service 
(even the veteran, when seen by VA in December 1991 indicated 
that he had not been in combat), "credible supporting 
evidence that the claimed in-service stressor actually 
occurred" is required before service connection may be 
granted.  38 C.F.R. § 3.304(f) (emphasis added).  Only few 
specifics were ever provided by the veteran about the claimed 
events.  At a February 1996 VA examination, the veteran 
indicated, for the first time, that he had been assigned to 
the U.S.S. Shea as a radio operator, (available records 
confirm his having been assigned to the U.S.S. Shea (DM 30)), 
and that on one occasion when radio instrumentation was 
removed, body parts of a former radioman were found, 
apparently the result of the ship having been hit by enemy 
forces prior to the veteran's assignment.

Based on the necessity to verify whether any of the veteran's 
several claimed stressors actually occurred and to reconcile 
conflicting medical evidence regarding the etiology of his 
other psychiatric disabilities, the Board remanded the case 
in December 1996 for another VA examination.  Pursuant to the 
Board's remand, psychological testing was to be conducted and 
a VA psychiatrist was asked to provide 1) an opinion as to 
whether the veteran meets the diagnostic criteria for PTSD, 
with consideration given to any evidence that supports the 
veteran's claims of in-service stressors or the lack of such 
evidence, and if so, to make a specific reference to the 
stressor(s) relied upon in making the diagnosis of PTSD, and 
2) an opinion on the relationship of any other psychiatric 
diagnosis to military service or PTSD, and that any such 
relationship(s) found should be reconciled with the opinions 
set forth in the May and July 1996 VA examination reports.  
Beyond stating that the veteran had major depression, an 
adjustment disorder, and mild PTSD, the April 1998 VA 
examiner did not answer any other question posed in the 
remand.  Additionally, it does not appear that psychological 
testing was conducted.

Subsequently, a response from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (previously known as 
the U.S. Army and Joint Services Environmental Support Group) 
was received in March 1999.  The findings of USASCRUR 
indicate that the U.S.S. Shea was hit by a bomb on May 4, 
1945 where 31 men were killed instantly and 91 others were 
wounded.  It was verified that the U.S.S. Shea arrived at the 
Philadelphia Navy Yard in July 1945, proceeded to Virginia on 
October 13, 1945 until November 13, 1945, when it made a 
round-trip training cruise to the Caribbean area, stopping at 
Guantanamo Bay, Cuba and San Juan, Puerto Rico before 
returning to Virginia on November 29, 1945.  From November 
30, 1945 to March 31, 1947, the ship's history indicates that 
it arrived at Guantanamo Bay on January 12, 1946 and 
conducted various exercises in the local waters.  The U.S.S. 
Shea's deck logs confirm that the veteran had reported to the 
U.S.S. Shea on September 11, 1945 and transferred on February 
28, 1946 for release from Naval Service.  USASCRUR, however, 
was unable to verify that body parts were found behind the 
radio instrumentation during the veteran's tenure.

After receiving USASCRUR's response, a March 1999 VA 
examination was conducted.  However, beyond stating that the 
veteran had depression, anxiety, and an adjustment disorder, 
the March 1999 examiner did not answer any of the questions 
posed in the December 1996 remand.  Again, it does not appear 
that psychological testing was conducted as requested in the 
previous remand.  Also, it is interesting that PTSD was not 
diagnosed.  Whether this represented a change in opinion 
regarding the presence of PTSD is not clear.

Since the evidence previously noted suggests, by implication, 
a possible relationship between a psychiatric disability and 
service, and because the April 1998 and March 1999 
examination reports were not responsive to the requests made 
in the December 1996 remand, the Board finds that further 
evidentiary development is necessary.  

Moreover, in its remand, the Board requested that the RO 
verify all the veteran's alleged in-service stressors.  
Pursuant to the RO's request for specific information 
regarding his stressors, the veteran responded in June 1997.  
He indicated that while in convoy coming from North Africa, 
in a convoy of 90 to 100 ships, he was aboard the 
"Wilmington" merchant marine ship.  He noted that when he 
went aboard near Casablanca, the ships were attacked by 
German subs.  He had previously described this event; 
however, he had never provided the specific name of the ship.  
In its letter to USASCRUR in July 1998, the RO provided this 
new information.  The March 1999 response from USASCRUR; 
however, does not provide any information regarding the 
"Wilmington" merchant marine ship during the time frame at 
issue.  This alleged in-service stressor needs to be 
verified.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this claim must be returned to the RO 
for the requested development in accordance with the recent 
decision in Stegall.  Accordingly, the case is REMANDED to 
the RO for the following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for psychiatric 
disability since December 1996, that has 
not already been made a part of the 
record.  The RO should assist the veteran 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  The RO should also take action 
to verify the stressors described by the 
veteran while aboard the "Wilmington."  
(Additional specific information needed 
to verify such a stressor, such as 
specific dates, should be sought from the 
veteran.)

2.  The RO should then schedule the 
veteran for a special VA psychiatric 
examination, by an examiner who has not 
previously examined or treated him, if 
feasible, to determine the current nature 
of any psychiatric disability(ies).  
Psychological testing should be conducted 
to assist the examiner in arriving at 
diagnoses, especially with respect to 
PTSD.  The claims file should be made 
available to and be reviewed by the 
examiner prior to the examination. 
Consideration should be given to any 
evidence which supports the veteran's 
claims of in-service stressors, or the 
lack of such evidence.  Any diagnosis of 
PTSD should be accompanied by specific 
reference to the stressor(s) relied upon 
in making the diagnosis.  If PTSD is not 
found, the examiner should provide an 
opinion reconciling the February 1996, 
May 1996, July 1996, and April 1998 VA 
examinations showing a diagnosis of PTSD.  
The relationship of any other psychiatric 
diagnosis to military service or to PTSD 
should be described and any such 
relationship found should be reconciled 
with opinions set forth in May 1996, July 
1996, April 1998, and March 1999 VA 
examination reports.  

3.  The RO should then re-adjudicate the 
claim.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


